Citation Nr: 0612657	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-30 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to June 25, 2002, for 
the grant of non-service-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to April 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2003 rating decision rendered by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denying an effective date prior to June 25, 2002, for 
the grant of pension benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The evidence of record reflects the following information.  
On June 17, 2002, the County of Fresno, California, Veteran's 
Service Office (Fresno VSO) telefaxed to the VARO a cover 
page, indicating that the VA computer database showed no 
pending issue and that the veteran wished to file a claim for 
pension.  The record contains a VA Form 21-526, Veteran's 
Application for Compensation and Pension, signed by the 
veteran and dated by him on January 14, 2002.  That formal 
claim was received by the RO on June 25, 2002, according to 
two handwritten notations on the VA Form 21-526.  In an 
August 2002 rating decision, rendered after receipt of VA 
outpatient records from the VA Medical Center in Fresno, the 
RO granted a permanent and total disability rating for 
purpose of non-service-connected pension benefits, effective 
from June 25, 2002, noted to have been the date of receipt of 
the veteran's original claim.  The veteran appealed that 
decision as to the assigned effective date.  

Regarding the assigned effective date of June 25, 2002, the 
veteran maintains that the proper effective date should be in 
January 2002.  His August 2004 substantive appeal indicates 
that he believes he initially filed his pension claim on 
January 14, 2002, and that it was submitted to the Oakland 
VARO on or about January 18, 2002, via his then appointed 
representative, the California Department of Veterans Affairs 
(CDVA).  Records on file show that the veteran appointed CDVA 
as his representative in July 2002, on VA Form 21-22, and 
that this was acknowledged by the Fresno VSO in September 
2002.

Subsequently, in December 2003, the veteran appointed DAV as 
his representative.  In his substantive appeal, on VA Form 9, 
he asserted that he had been told that his January 2002 claim 
would be acknowledged within approximately 3 months and that, 
when it was not, he contacted the Fresno VSO and they faxed a 
copy of his claim to VA on June 17, 2002.  He further 
expressed the belief that the relatively short processing 
time for his pension application (which was adjudicated in 
August 2002) indicates that the claim must have been received 
by VA prior to June 2002.

In the alternative, in the January 2004 notice of 
disagreement filed by the veteran's current representative, 
DAV, the applicability of 38 C.F.R. § 3.400(b)(1)(ii)(B) was 
raised as to the veteran's case.  Under that regulaton, if, 
within one year from the date on which a veteran becomes 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the subsequently adjudicated disability pension award may be 
effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  The veteran's representative maintains 
that, under this regulation, an effective date in November 
2001 is warranted.

Based upon the foregoing, the Board believes additional 
development is warranted in this case.  Initially, CDVA, 
Fresno VSO, should be contacted and requested to provide any 
information they have relating to the veteran's filing of his 
pension claim.  Specifically, does that organization have 
records showing when in January 2002 the veteran visited to 
execute his original claim form, when his claim was mailed to 
the VARO, whether such mailing was by U.S. Mail or a private 
carrier, and whether there is a receipt or other report of 
dispatch and/or delivery?

Further, the Board notes that VA medical records dated from 
December 2001 forward are of record, but not those dated in 
November 2001.  Inasmuch as the veteran's additional 
contentions specifically relate to the assignment of an 
earlier effective date based on information contained in the 
November 2001 VA medical records, the Board believes that 
these should be obtained.  At his March 2006 videoconference 
hearing before the Board, the veteran also mentioned having 
received treatment at the University Medical Center in 
Fresno, California; therefore, those records should also be 
requested.

The RO should review the claims file and ensure that any 
additional notice and assistance due to the claimant is 
effectuated, under applicable legal precedent, to include 
judicial holdings.  See, e.g., Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (Vet. App. March 3, 2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to contact the 
CDVA, Fresno VSO, and ask for any 
information and/or records they can 
provide which relates to the veteran's 
filing of his pension claim, particularly 
as related to the filing date.  Any 
physical evidence available, particularly 
any dated reports of contact, office logs 
or notes, telefax forms, application 
forms, dated mail, and/or mailing 
receipts, would be particularly relevant 
in establishing when the veteran's Form 
21-526 was submitted to the VARO. 

2.  The RO is requested to obtain VA 
medical and hospitalization records from 
the VAMC in Fresno, California, dated 
from October 2001 through the end of 
November 2001, for inclusion in the 
claims folder. 

3.  The RO should request available 
medical and hospitalization records from 
the University Medical Center (possibly 
formerly named the Valley Medical Center) 
in Fresno, California.  The veteran 
should be furnished with and requested to 
complete a release form in this regard.

4.  The RO should then re-adjudicate the 
claim of entitlement to an effective date 
prior to June 25, 2002, for the grant of 
pension benefits, to include whether an 
earlier effective date is warranted: (1) 
under 38 C.F.R. § 3.400(b)(1)(ii)(B) by 
the VA medical records of November 2001 
(assuming these can be obtained for the 
record); (2) by virtue of the June 17, 
2002, telefax transmission (informal 
claim); or (3) by virtue of any 
information/evidence obtained from the 
CDVA, Fresno VSO.

5.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



